             Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 1 of 25




                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF IOWA
                                           DAVENPORT DIVISION



        John Doe,                                                   Case No.: 3:19-CV-00047-RGE-HC

                   Plaintiff;
                                                                    Brief Supporting Motion for
        v.                                                          Expedited Temporary
                                                                    Restraining Order(s) and
        University of Iowa, et al.,                                 Injunctive Relief.
                   Defendants.



      This case challenges the unlawful disciplinary action against Plaintiff John Doe1 (“Plaintiff ”) by

Defendants the University of Iowa (“UI”), Board of Regents, State of Iowa (“The Board”), and their

individual Defendants, culminating with Plaintiff ’s erroneous expulsion from UI. Plaintiff ’s Third Amended

Complaint (“TAC”), filed on February 11, 2020, details complete facts and allegations. Plaintiff is entitled to

injunctive relief because UI’s discipline of Plaintiff violated his clearly established civil rights, including Due

Process and Equal Protection rights established by the Fourteenth Amendment of the United States

Constitution. Thus, Plaintiff moves this Honorable Court to issue a Temporary Restraining Order (“TRO”)
and Preliminary Injunction requiring UI to expunge his disciplinary records and failed grades arising from this

unlawful disciplinary action. As discussed below, this relief is required so Plaintiff can continue working

at his new job. While his employer wants him to apply immediately to take a certification test required by his

job, Plaintiff has requested additional time, informing them that he would try his best to disclose his records

to the licensure board by July 17, 2020. As such, immediate and irreparable injury, loss, or damage will result

to Plaintiff. Plaintiff does want to return to UI to finish his education in Spring 2021 as his classes are offered

only once a year, however, at this moment, the immediate concern is him keeping his job.



1   See generally, John Doe’s Motion to Allow Using Pseudonyms in this proceeding.
                                                      -1-
         Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 2 of 25



                                                      ARGUMENT

    To succeed in a request for a TRO, the movant must show: “(1) the threat of irreparable harm to the

movant; (2) the state of balance between this harm and the injury that granting the injunction will inflict on

other parties litigant; (3) the probability that movant will succeed on the merits; and, (4) the public interest.”

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981). The decision to grant or deny the TRO

is discretionary with the Court. A There are at least 19 similar types of cases where a federal court has granted

an injunction or TRO.2 TRO is necessary to prevent further irreparable injury to Plaintiff, and to allow the

Court to render effective relief if Plaintiff prevails at trial.

    1. Plaintiff Will Suffer Irreparable Harm

    “To succeed in demonstrating a threat of irreparable harm, “a party must show that the harm is certain

and great and of such imminence that there is a clear and present need for equitable relief.” Iowa Utils. Bd. v.

Fed. Commc’ns Comm’n, 109 F.3d 418, 425 (8th Cir. 1996); Roudachevski v. All-American Care, 648 F.3d 701, 706

(8th Cir. 2011). Plaintiff was a student at UI, in good standing, and gaining an education to support a desire

to work in the field of psychology. Following untrue and unproven allegations against him, UI expelled

Plaintiff, leaving failed grades and a mark on his academic transcript from the Dean of Students following the

expulsion. TAC ¶ 265. These marks continue to harm Plaintiff ’s academic and professional reputation and

opportunities irreparably.

    “A finding of responsibility for a sexual offense can have a “lasting impact” on a student's personal life,

in addition to his “educational and employment opportunities,” especially when the disciplinary action

involves a long-term suspension.” Doe v. Univ. of Cincinnati, 872 F.3d 393, 400 (6th Cir. 2017). “The ‘private

interest that will be. affected by the official action’ is therefore compelling.” Id. A suspension after an unfair

hearing may constitute irreparable harm. Roe v. Dir., Miami Univ., No. 1:19-cv-136, 2019 U.S. Dist. LEXIS

55246, at *22–23 (S.D. Ohio, 2019). Logically, by extension, an expulsion would at least constitute the same

harm, implicating at least the same Due Process protections. Another Court confirmed this premise: “Where


2See Harris, Samantha, and K. C. Johnson. “Campus Courts in Court: The Rise in Judicial Involvement in Campus
Sexual Misconduct Adjudications.” New York University Journal of Legislation & Public Policy 22, no. 1, Case Appendix of
Table 1. (2019). There was another successful TRO after this law review article was written: Doe v. University of Connecticut,
No. 3:20-cv-00092 (D. Conn. Jan. 23, 2020).
                                                        -2-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 3 of 25




. . . a plaintiff ’s constitutional right to due process is ‘threatened or impaired’ the Court may presume

irreparable. Moreover, Plaintiff faces the immediate and irreparable harm that the sexual misconduct

finding will negatively impact his academic and professional reputation.” Doe v. Univ. of Mich., 325 F. Supp.

3d 821, 829 (E.D. Mich. 2018). This also happened in Plaintiff ’s case, and the irreparable harm is certain to

occur in the near future. “Doe indicates that his current job offer is “contingent on receiving [his] degree and

providing a copy of [his] transcrip[t]…Accordingly, this factor also weighs in Doe’s favor.” Doe v. Rector &

Visitors of Univ. of Va., Civil Action No. 3:19CV00038, at *13 (W.D. Va. June 28, 2019).

    Plaintiff had been applying to jobs since February 2020 but has not heard back from these employers.

Plaintiff quit drinking alcohol on June 28, 2018, and in May 2020, he applied for a drug and alcohol counselor

position at a local institution. Plaintiff was offered this position, and he accepted the employment. He wants

to help people struggling with addiction, and the new job would allow him to do that. Plaintiff ’s new employer

assumed there would be no roadblocks in Plaintiff ’s application for a required temporary certified alcohol and

drug counselor license. He had taken the required graduate classes in counseling. Following his acceptance of

the position, Plaintiff reviewed the licensure application requirements on his second week at the job in June

2020, finding a requirement of his academic transcript being sent directly from UI to the license board. The

application requires a release that gives the licensure board permission to “investigate” his “background,”

with the understanding that “false or misleading statements or omissions may result in the denial or revocation

of certification.” See Attached Exhibit 3, p.4. The licensing board also “reserves the right to request further
information from employers, organizations, and persons who may have pertinent information regarding this

application.” Id. Following two resignation letters from counselors in his department on July 7, 2020, his

employer now wants him to get licensure immediately to be able to provide services.

    The required release for licensure would expose information surrounding the unlawful expulsion. More

concerning, related records would include defamatory and prejudicial comments made against Plaintiff. Thus,

Plaintiff faces real and immediate danger of his professional reputation damaged and will either have to resign

or face termination for not being able to fulfill the job’s requirements, causing further financial harm. The

primary purpose of this TRO right now is for Plaintiff to keep his current job and health insurance. Plaintiff ’s
financial situation is especially dire due to the pending litigation required to defend his Constitutionally
                                                  -3-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 4 of 25




protected rights. This employment would allow him to not just recover damages but independently purchase

food, pay rent, and afford health insurance. Losing his job and health insurance at such a moment would be

a substantial financial burden for him. Because Plaintiff is not a US citizen, he is restricted in resources and

benefits available to him. For example, he is not eligible for other forms of health insurance, such as Medicaid.

    The unfair discipline imposed by Defendants continues to damage Plaintiff ’s career prospects in

professions even related to his chosen profession. It denied him the benefits of an education at his chosen

school, damaged his reputation, and threatened his safety. Thus, Plaintiff seeks relief in an Order requiring

UI to expunge his records, allowing his employment to continue. See, e.g., Doe v. Purdue Univ., 928 F.3d 652,

666-67 (7th Cir. 2019) (remanding case to the district court for a determination if the Plaintiff had a “liberty

interest” based on his demand for an “expungement.”); Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007)

(pursuing expungement of university records ‘serve[s] the purpose of preventing present and future harm’);

Doe v. Cummins, 662 F. App’x 437, 444 (6th Cir. 2016) (seeking to ‘remove the negative notation from

appellants’ disciplinary records’ is ‘nothing more than prospective remedial action’); Shepard v. Irving, 77 F.

App’x 615, 620 (4th Cir. 2003) (an ‘F’ grade and a plagiarism conviction ‘constitute[d] a continuing injury to

the plaintiff and an action to remove them was ‘prospective in nature.’).

    2. The Balance of Harms Clearly Favors Plaintiff

    The harms and potential harms implicated by issuing this TRO must be considered. Defendants have

prevented Plaintiff from completing his education, left him distressed, and is making him wait for years to
graduate. He is trying to find incentive to continue his education career. In the best of circumstances, he will

have a four-year time gap on his resume if allowed to graduate from the program. Granting injunctive relief

will cause no harm and injury to Defendants because Defendants have no cognizable interest in Plaintiff ’s

unlawful discipline, nor will they be deprived of anything with Plaintiff working at a local institution that is

off-campus. “Doe is no longer enrolled at the University, and he is no longer on campus. Therefore, there is

no basis to believe…[he] would pose a risk of harm to students or employees of the University.” Doe v. Rector

& Visitors of Univ. of Va., Civil Action No. 3:19CV00038, at *13 (W.D. Va. June 28, 2019). The harm to

Plaintiff substantially outweighs any potential harm to any Defendant.


                                                  -4-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 5 of 25




    3. Plaintiff is Likely to Succeed on the Merits

    “State universities must afford students minimum due process protections before issuing significant

disciplinary decisions.” Univ. of Cincinnati, 872 F.3d 393, 399 (6th Cir. 2017). There is good cause to believe

that Defendants have engaged in acts or practices that violated the Constitution and anti-discrimination laws.

        3.1      14th Amendment Due Process Violations

    Due process requires that the procedures by which laws are applied must be evenhanded so that

individuals are not subjected to the arbitrary exercise of government power. Marchant v. Pennsylvania R.R., 153

U.S. 380, 386 (1894), or have cases not decided “on the basis of an erroneous or distorted conception of the

law or the facts.” Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980). It is deeply rooted in the Nation’s history and

traditions and is the only right guaranteed twice by the U.S. Constitution. “[t]he precise nature of the private

interest involved in this case is the right to remain at a public institution of higher learning in which the

plaintiffs were students in good standing. It requires no argument to demonstrate that education is vital and,

indeed, basic to civilized society.” Dixon v. Alabama State Bd. of Ed., 294 F.2d 150, 157 (5th Cir. 1961). The

stakes are high as an erroneous outcome would mean that Plaintiff “would not be able to earn an adequate

livelihood, to enjoy life to the fullest, or to fulfill as completely as possible the duties and responsibilities of

good citizens.” Id. at 157. Students must be afforded due process before they are deprived of their education,

which was defined as a property interest and a liberty interest. Goss v. Lopez, 419 U.S. 565, 575 (1975). This

applies to students in higher education. Woodis v. Westark Community College, 160 F.3d 435, 440 (8th Cir. 1999)
(cited Goss in finding that due process applied to a college student.)

    “There is no question but that the Due Process Clause of the Fourteenth Amendment to the United

States Constitution gives rights to a student who faces expulsion for misconduct at a tax-supported college or

university.” Henderson State Univ. v. Spadoni, 41 Ark. App. 33, 35 (Ark. Ct. App. 1993). Indeed, UI’s academic

rules and regulations guaranteed that UI could not remove students without providing due process. The 8th

Circuit assumed that this property interest arose from the contractual relationship between University and

Student outlined in grievance procedures, giving Plaintiff the right to nonarbitrary grading. Ikpeazu v. Univ. of

Nebraska, 775 F.2d 250, 253 (8th Cir. 1985); Monroe v. Arkansas State Univ., 495 F.3d 591, 595 (8th Cir. 2007).
Additionally, the 8th Circuit also held that “the deprivation of the right to attend public school was…based
                                                    -5-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 6 of 25




upon their ineligibility under state law…However, because “education is perhaps the most important function

of state and local governments,” (quoting Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873

(1954)), we believe a student’s right to public education is a protected property interest in either case.” Horton

v. Marshall Public Schools, 769 F.2d 1323 (8th Cir. 1985).

    Plaintiff had a protected liberty interest in protecting his good name and in securing future employment.

School discipline threatens a person’s “good name, reputation, honor, or integrity.” Goss, 419 U.S. at 574

(quoting Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971). See also Doe v. Univ. of Arkansas at Fayetteville, No.

5:18-CV-05182, at *11 (W.D. Ark. 2019). Charges of misconduct “could seriously damage the students’

standing with their fellow pupils and their teachers as well as interfere with later opportunities for higher

education and employment.” Goss at 575. “A liberty interest may arise from the Constitution itself, by reason

of guarantees implicit in the word ‘liberty,’ or it may arise from an expectation or interest created by state laws

or policies.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

    Plaintiff was expelled on October 10, 2017, and suffered damage to his reputation due to baseless

accusations and systemic rejection of his pleas of innocence. TAC ¶¶ 236-275. As it relates to liberty, “[i]t

goes without saying, and needs no elaboration, that a record of expulsion…constitutes “a lifetime stigma.”

Givens v. Poe, 346 F. Supp. 202, 208 (W.D. N.C. 1972) (quoting Vought v. Van Buren Public Schools, 306 F. Supp.

1388, 1393 (E.D. Mich. 1969). “It is well settled that an expulsion from college is a stigmatizing event which

implicates a student’s protected liberty interest.” Donohue v. Baker 76 F. Supp. 136, 145 (D.N.Y. 1997); accord
Gorman 837 F.2d 7, 12 (1st Cir. 1988); Hart v. Ferris State Coll., 557 F. Supp. 1379,1382 (W.D. Mich.1983); Nzuve

v. Castleton State College, 133 Vt. 225, 335 A.2d 321 (1975); Gagne v. Trustees of Ind. Univ., 692 N.E.2d 489,493

(Ind. Ct. App. 1998); Nickerson v. University of Alaska Anchorage 75 P.2d 46 (Alaska 1999) (“dismissal from a

graduate program for allegedly “hostile,” “abrasive,” “intimidating,” and “unprofessional” behavior

sufficiently stigmatizes a person’s professional reputation in a chosen career field to constitute an infringement

of a liberty interest.”); Jaksa v. Regents of Univ. of Mich., 597 F. Supp. 1245, 1247(E.D. Mich. 1984) (citing

Constantineau); Guse v. University Of South Dakota, CIV. 08-4119-KES, at *16 (D.S.D. Mar. 30, 2011)

    Courts have continued to find that students have a protected liberty interest in recent cases. The effect of
a finding of responsibility for sexual misconduct on ‘a person’s good name, reputation, honor, or integrity’ is
                                                    -6-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 7 of 25




profound. Doe v. Miami Univ., 882 F.3d 579, 600 (6th Cir. 2018) (citation omitted) (quoting Univ. of Cincinnati,

872 F.3d at 399 (quoting Cummins, 662 Fed.Appx. at 445)). As such, “[t]ime and again, this Circuit has reiterated

that students have a substantial interest at stake when it comes to school disciplinary hearings for sexual

misconduct . . . [b]eing labeled a sex offender by a university has both an immediate and lasting impact on a

student’s life . . . [such as] difficulty obtaining educational and employment opportunities down the road,

especially if he is expelled.” Doe v. Baum, 903 F.3d 575, 582 (6th Cir. 2018); Doe v. Univ. of Arkansas at Fayetteville,

No. 5:18-CV-05182, at *11 (W.D. Ark., 2019) (“[D]oe has a protected liberty interest here because the adverse

disciplinary decision impugned his good name, reputation, and honor.”)

    UI’s discipline changed Plaintiff ’s student status from a full-time student in good standing to an expelled

student. TAC ¶ 347. Plaintiff ’s chosen field of employment triggers a legal obligation to disclose UI’s discipline

of Plaintiff to: (a) graduate schools; and/or (b) state and/or federal entities that issue licenses to practice

counseling. TAC ¶ 372. A stigmatizing statement is “made public” if there is at least “a likelihood that

prospective employers” would see the damaging information. Doe v. Rector & Visitors of George Mason

University, 132 F.Supp.3d 712, 724 (E.D. Va. 2015). Defendants also damaged relationships with his professors.

TAC ¶ 381. His advisor informed Plaintiff to think of a different career. Id. In summary, “The interests of

students in completing their education, as well as avoiding unfair or mistaken exclusion from the educational

environment, and the accompanying stigma are, of course, paramount.” Gorman 837 F.2d 7, 14 (1st Cir. 1988).

    Plaintiff did not “shed [his] Constitutional rights . . . at the schoolhouse gate.” Tinker v. Des Moines Indep.
Cmty. Sch. Dist., 393 U.S. 503, 506 (1969). At a minimum, the Constitution requires due process to provide

notice and an opportunity to be heard at a meaningful time and in a meaningful manner. Mathews v. Eldridge,

424 U.S. 319, 333 (1976). In the 8th Circuit, “[p]rocedural due process must be afforded on the college campus

by way of adequate notice, definite charge, and a hearing with an opportunity to present one’s own side of

the case and with all necessary protective measures.” Jones v. Snead, 431 F.2d 1115, 1117 (8th Cir. 1970). In an

academic case3 against UI, the 8th Circuit held that an opportunity to be heard would include “the opportunity


3 Academic dismissal cases call for “less stringent procedural requirements” than misconduct cases. See Bd. of Curators of
the Univ. of Mo. v. Horowitz, 435 U.S. 78, 86 (1978). However, even in such circumstances, a student is entitled to a
“careful and deliberate” review. Id at 85.
                                                      -7-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 8 of 25




to characterize his conduct and put it in what he deems the proper context.” Greenhill v. Bailey, 519 F.2d 5 (8th

Cir. 1975) (citing Goss, 419 U.S. at 584, 95 S.Ct. at 741) (emphasis added).

    “As Dixon makes clear, a public university student accused of misconduct is entitled to “a statement of

the specific charges” against him. 294 F.2d at 158.” Doe v. Rector & Visitors of George Mason Univ., 149 F. Supp.

3d 602, 615 (E.D. Va. 2016). Dixon discussed that the nature of the hearing would vary depending upon the

circumstances of the case. Dixon v. Alabama State Bd. of Ed., 294 F.2d 150, 158 (5th Cir. 1961). The Court held

that a hearing that allows the college to hear both sides in considerable detail is best suited to protect the

rights of all involved. Id. at 158–159. Courts have adopted the standard in Dixon as guidance for determining

what process a university must provide. See Gorman 837 F.2d 7, 13 (1st Cir. 1988) (citing Dixon); Jones v. Snead,

431 F.2d 1115, 1117 (8th Cir. 1970) (stating that notice and opportunity to be heard are essential factors.)

    Despite precedent requiring such due process guarantees, Defendants did not provide Plaintiff with a

meaningful opportunity to be heard in his own defense. Defendant Frost manipulated the narrative, selectively

choosing what questions to ask, while aggressively questioning, even harassing, Plaintiff to reduce his

credibility while bolstering the credibility of the Complainants. TAC ¶ 367. Plaintiff complained that he was

not heard in the first paragraph of UI’s appeal, saying that the appeal was his “first proper opportunity” to

tell his story and to describe how Frost “devalued” his input. TAC ¶ 239. In his Board appeal, Plaintiff said

how “[n]o one in UI was listening to me or my concerns.” TAC ¶ 244. He also noted how Frost “[d]id not

ask me the kinds of questions that would have elicited details about consent as defined by UI policies, even
though neither the law nor UI policy required just verbal consent be obtained.” TAC ¶ 201. Thus, Plaintiff

was not heard, and UI’s “model” procedure “[f]ell short of what even a high school must provide to a student

facing a days-long suspension.” Purdue Univ., No. 17-3565, at *17 (7th Cir. 2019).

    “[D]ue process is flexible and calls for such procedural protections as the particular situation

demands” Mathews v. Eldridge, 424 U.S. 319, 321 (1976). It is implied that the goal is to seek the truth, not

satisfy Complainants. Seeking truth, by its very nature, is not a “therapeutic” process. TAC ¶ 158. “The more

serious the deprivation, the more demanding the process.” Univ. of Cincinnati, 872 F.3d 393, 400 (6th Cir. 2017).

The Mathews test requires a balance of factors to determine the appropriate due process protections. For each
element, (for example, the right to cross-examine witnesses through counsel) the Court should weigh 1) the
                                                  -8-
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 9 of 25




importance of the student’s interest in not erroneously being found responsible for committing a sex offense;

2) the likelihood of an erroneous decision if a student is deprived of procedural protections and the degree

to which allowing the accused student afforded these protections makes an erroneous decision less likely; and

3) The Government’s interest in not allowing such protections against him, including the fiscal and

administrative burdens that would entail.

    Defendants prevented Plaintiff from defending himself, partially because he was prevented from an

effective opportunity to confront witnesses. TAC ¶ 153. Due process requires “an effective opportunity to

defend by confronting any adverse witnesses” Goldberg v. Kelly, 397 U.S. 254, 269 (1970), and that “[w]here

important decisions turn on questions of fact, due process requires an opportunity to confront and cross-

examine adverse witnesses.” Id. Defendant Frost intentionally ignored critical questions and manipulated the

record by rephrasing Plaintiff ’s requested questions, rendering them as useless. TAC ¶¶ 167, 188-189. This

was not reasonable cross-examination, and as such, Plaintiff maintains that he could not cross-examine.

Plaintiff ’s case required an opportunity to defend through effective cross-examination. See Jaksa, 597 F.Supp.

at 1252; Winnick v. Manning, 460 F.2d 545, 549 (2d Cir. 1972); Donohue v. Baker, 976 F.Supp. 136, 147 (N.D.N.Y.

1997); Marin v. University of Puerto Rico, 377 F. Supp. 613, 623 (D.P.R. 1974); Furey v. Temple U., 884 F. Supp. 2d

223, 251-252 (E.D. Pa. 2012) Coulter v East Strousburg University, 2010 WL 1816632 (M.D.PA 2010); Neal v. Colo.

State Univ.-Pueblo, 2017 WL 633045 (D. Colo. 2017).

    “In the case of competing narratives, “cross-examination has always been considered a most effective way
to ascertain truth.” Watkins v. Sowders, 449 U.S. 341, 349, 101 S.Ct. 654, 66 L.Ed.2d 549 (1981) (footnote

omitted). But cross-examination can be valuable not only to Plaintiff because “his strategy may also backfire,

provoking the kind of confident response that makes the witness appear more believable to the fact finder

than he intended.” Id. at 345, 348–49, 101 S.Ct. 654. Where a disciplinary proceeding depends on a choice

between believing an accuser and an accused … cross-examination is not only beneficial but essential to due

process. Doe v. Ohio State Univ., 219 F. Supp. 3d 645, 660 (S.D. Ohio 2016) (citing Flaim 418 F.3d 629, 641 (6th

Cir. 2005)). The 6th Circuit held that “if a public university has to choose between competing narratives to

resolve a case, the university must give the accused student or his agent an opportunity to cross-examine the
accuser and adverse witnesses in the presence of a neutral fact-finder” Doe v. Baum, 903 F.3d, 578 (6th Cir.
                                                   -9-
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 10 of 25




2018). This right was “clearly established” in “2017” by the decision of the Court of appeals in University of

Cincinnati, 873 F.3d 393 (6th Cir. 2017). Doe v. Univ. of Mich., No. 18-11776, at *18 (E.D. Mich. Mar. 23, 2020)

(quoting Doe v. Baum, No. 16-13174, 2019 WL 4809438, at *14 (E.D. Mich. Sept. 30, 2019)). Plaintiff used the

decision in Univ. of Cincinnati, 873 F.3d 393 (2017) in his Board appeal when he said he could not cross-

examine in such circumstances. TAC ¶ 262.

    “The right to be heard would be, in many cases, of little avail if it did not comprehend the right to be

heard by counsel…Counsel can help delineate the issues, present the factual contentions in an orderly manner,

conduct cross-examination, and generally safeguard the interests of [Plaintiff].” Goldberg at 270-71.

Additionally, the decisionmaker’s conclusion…must rest solely on the legal rules and evidence adduced at the

hearing. Id. at 271. When a student faces expulsion, the 8th Circuit has held that due process requires that the

student be permitted right to counsel and the right to confront the school official or teacher having primary

knowledge of the facts relevant to the disciplinary proceeding. Strickland v. Inlow, 519 F.2d 744 (8th Cir. 1975)

on Remand from Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975); Fielder v. Board of

Education of School District of Winnegago, 346 F. Supp. 722 (D.Neb. 1972); Black Coalition v. Portland School Dist.

No. 1,484 F.2d 1040 (9th Cir. 1973); Gonzales v. McEuen, 435 F. Supp. 460, 467 (C.D.Cal. 1977); Graham v.

Knutzen, 362 F. Supp. 881(D.Neb. 1973) (supplemental opinion); Dillon v. Pulaski Cty. Special Sch. Dist., 468 F.

Supp. 54, 58 (E.D. Ark. 1978). In his concurring opinion in Dillon, Judge Benson viewed this as clearly applying

the principle outlined in Goss. See also Gonzales, 435 F. Supp. 460, 467 (C.D. Cal. 1977) (“Goss clearly
anticipates that where the student is faced with the severe penalty of expulsion, he shall have the right to be

represented by and through counsel, to present evidence on his own behalf, and to confront and cross-

examine adverse witnesses.”)

    Plaintiff ’s case parallels Dillon in many ways. Under requirements defined there, Defendant’s should have

given Plaintiff ’s attorney the ability to cross-examine Dr. Lovaglia, a witness with relevant, direct, and

independent evidence of a Complainants’ story. TAC ¶¶ 192-193. In Dillon, the student’s attorney could not

cross-examine the teacher who was a witness. Dillon at 56. The Court ordered the student’s reinstatement on

procedural due process grounds and expunged the student’s discipline record. Id at 54, 58, 59. This is precisely
the situation where Plaintiff finds himself and the exact relief he seeks. The interest in counsel having a more
                                                  - 10 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 11 of 25




active role is high for accused students as Adjudicators who attempt to intimidate and elicit coerced

confessions, risk that testimony being admissible in a criminal proceeding. It is unreasonable to bring an

experienced prosecutor and expect an international student to defend himself without active participation

from his counsel. “The cost to defendants is very low, considering that they already allow counsel to be present

during the hearing and guide students during the course of hearing. Allowing counsel or a representative to

ask questions in the circumstances presented by this case would not likely hamper the University in any

significant manner.” Coulter v. East Stroudsburg University, CIVIL ACTION No. 3:10-CV-0877, at *5 (M.D. Pa.

May 5, 2010). “[t]he limiting of questions in this case curtailed the right of confrontation crucial to any

definition of a fair hearing.”) Minute Order at 2, Regents of the Univ. of Cal.-San Diego, No. 37-2015- 00010549-

CU-WM-CTL. Here, Frost aggressively examined Plaintiff but took great care not to embarrass Complainants

when she asked them softball questions. TAC ¶ 152. The lack of cross-examination allowed Defendant Frost

to “influence and even predetermine the outcome” TAC ¶ 191.

    Defendants process involved biased training, vague definitions in policies, commitment to “Start by

Believing,” refusal to allow reasonable cross-examination, and an improper burden of proof. TAC ¶¶ 318-

323, 535, 41, 153, 221. While using affirmative consent standard, the process then operated under the lowest

standard of proof, and significantly increased the likelihood of an erroneous outcome. TAC ¶ 277. UI then

allows limited participation of an accused’s attorney, while the Adjudicator is a UI employee. TAC ¶¶ 145,

153. UI faced pressures from internal and external sources, making the validity and reliability of their process
questionable. An investigation that “Starts by Believing” accusers and ends with “preponderance of the

evidence” is not an impartial investigation as much as a display of implicit and confirmation bias.

    The “preponderance of evidence” standard is too low. See, e.g., Lee v. Univ. of New Mexico, No.1:17-cv-

01230, Doc. 36, p.2-3 (N.M. 2018); Doe v. Univ. of Mississippi, No.3:18-cv-138-DPJ-FKB, Docket 60, p.15-21

(S.D.N.D. Miss. 2019). A higher standard of proof is necessary to safeguard the rights of accused students.4

Civil violations generally lack the moral reprehensibility and societal stigma typical in sexual assault cases. A


4 Using the Preponderance of the Evidence standard in student cases has also been challenged by the American
Association of University Professors (“AAUP”) in 2016. See Lieberwitz, Risa L., et al. “The History, Uses, and Abuses
of Title IX.” Academe 102.4 (2016): 69-99. Available at: https://www.aaup.org/report/history-uses-and-abuses-title-ix

                                                   - 11 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 12 of 25




higher burden reflects the necessity of certainty before convicting a student of the highly stigmatizing offense

of sexual assault. Even though Title IX was intended to address sex discrimination in athletics, UI now

adjudicates it similar to criminal prosecution but with the least protection to the accused. Doe v. University of

Kentucky, 860 F.3d 365, 369-370 (6th Cir. 2017). Evidence of this includes Defendants attempting to immunize

Defendant Cervantes as a prosecutor in their motion to dismiss, UI’s pool of Adjudicators being all former

prosecutors, and UI providing training three days before Plaintiff ’s hearing titled “Reading Victims and

Judging Credibility: Best Practices in Promoting Victim Centered Investigations and Prosecutions.”

Consistent with the training, the evidence showed that Frost also acted more as a prosecutor than a neutral

Adjudicator. TAC ¶¶ 150, 321.

    Even under fair procedures, a preponderance of evidence standard still comes with an extremely high risk

of an erroneous outcome in sexual misconduct cases. Under the most conservative version of the model,

the low “preponderance standard” in Title IX investigations issue a probability of finding an innocent student

erroneously responsible 33% of the time. TAC ¶ 219. This measure dropped to 4% when using the “beyond
a reasonable doubt” standard.5 He argued that between the “preponderance” standard of proof and

“reasonable doubt,” the “clear and convincing” standard in Title IX is appropriate.




    Despite Defendant DiCarlo stating that UI’s process was “evidence-based,” TAC ¶ 322 UI administered

biased and lawsuit-avoidance training programs that had “no evidence” as per Lyles’, Iowa State University




5 See Villasenor, John. “A Probabilistic Framework for Modelling False Title IX ‘Convictions’ Under the
Preponderance of the Evidence Standard.” Law, Probability and Risk 15.4 (2016): 223-237. Available at:
https://academic.oup.com/lpr/article/15/4/223/2549058.

                                                 - 12 -
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 13 of 25




Title IX Coordinator, research findings.6 TAC ¶ 320.7 Such ideologically motivated dogma used statistics and

measurements that were not “scientifically sound” 8 and instead put “social grievances” ahead of the truth-

finding process.9 In Doe v. Ohio State Univ., 219 F. Supp. 3d 645, 658 (S.D. Ohio 2016), the Court rationalized

how biased sexual misconduct training can overcome the “presumption” that university employees acted with

“honesty and integrity.” UI received sexual assault training that was not balanced with training for protecting

the due process rights of accused students. TAC ¶ 323. Doe v. Univ. of Cincinnati, 173 F. Supp. 3d 586, 602 (S.D.

Ohio 2016). “Believing” accusers is not recognized as a standard of proof in the United States. UI’s process

in determining this outcome, along with UI’s commitment to “Start by Believing,” and UI President’s

comments of “believing” when allegations were made show the effects of such groupthink. TAC ¶ 289.

     Next, UI used an overbroad and vague definition for sexual harassment and sexual assault:10 For sexual

assault, it included “[a]ny other intentional unwanted bodily contact of a sexual nature.” TAC ¶ 44. The

Adjudicator found Plaintiff responsible for violating this policy. TAC ¶ 200. Defendants enforced UI’s

affirmative consent policy in a way that made it impossible to prove. UI essentially used affirmative consent

as an affirmative defense. The Adjudicator also included “tickling” of the arm on the “continuum” of “sexual

assault.” TAC ¶ 203. If the definition of consent turns on subjectivity to this extent, then a low standard of

proof significantly increases the risk of arbitrary enforcement and thus an erroneous outcome. The


6Lyles commented on her study by saying “As investigators we are neutral fact-finders. We do not advocate for any
party. It is our job to be impartial and unbiased. It is important that the process not advantage or disadvantage any
party.” See Meissner, Christian, and Adrienne Lyles. “Training for Title IX Investigators Lacks Tested, Effective
Techniques.” Report by Angie Hunt, 2019. https://www.news.iastate.edu/news/2019/10/28/titleix.
7See also Vrij, Aldert, and Ronald P. Fisher. “Nonverbal cues to deception in Title IX investigations.” Journal of Applied
Research in Memory and Cognition 8.4 (2019): 417-419. Available at: https://doi.org/10.1016/j.jarmac.2019.07.006
8 See Moylan, Carrie A., Courtney Hatfield, and Jenna Randall. “Campus Sexual Assault Climate Surveys: A Brief
Exploration of Publicly Available Reports.” Journal of American College Health 66.6 (2018): 445-449. Available at:
https://www.tandfonline.com/doi/abs/10.1080/07448481.2018.1431914
9See Melchior, Jillian Kay. “Fake News Comes to Academia: How Three Scholars Gulled Academic Journals to Publish
Hoax Papers on ‘Grievance Studies.’” The Wall Street Journal, October 5, 2018. https://www.wsj.com/articles/fake-
news-comes-to-academia-1538520950.
10In 2018, Justice Ginsberg, in an interview, has added to the criticisms of “college codes of conduct,” saying that due
process cannot fall by the wayside in the pursuit of “gender equality.” See Rosen, Jeffery,
Ruth Bader Ginsburg Opens Up About #MeToo, Voting Rights, and Millennials (2018), The Atlantic.,
https://www.theatlantic.com/politics/archive/2018/02/ruth-bader-ginsburg-opens-up-about-metoo-voting-rights-
and-millenials/553409/
                                                     - 13 -
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 14 of 25




Complainants here were autonomous adults, even if Defendants patronizingly did not treat them as such.

TAC ¶ 173. During the investigation, Sally admitted that she participated in the kissing and then added that

she did not say no to it. TAC ¶¶ 62, 64. Assuming arguendo, that the kissing was non-consensual (which Plaintiff

vehemently denies), this alleged incident of “[n]on-consensual kissing—while unacceptable—does not rise to

the level of sexual harassment [that is] so severe, pervasive, and objectively offensive that it could be said to

deprive…access to the educational opportunities or benefits provided by the school.” Doe v. Miami Univ., 882

F.3d 579, 591 (6th Cir. 2018). The 6th Circuit saw the evidence provided in that case and considered this kind

of allegation to be sexual harassment, not sexual assault.

     Vague rules and policies would also implicate substantive due process, and void for vagueness. If UI

governs intimate behavior among young adults to this extent, they need to provide examples of what

objectively constitutes different forms of sexual misconduct, so that the accused can hold them accountable

for applying its policies in a fair and logical, rather than an ideological manner. Given the grave consequences

of being declared a sex offender, UI should be required to show that the alleged lack of enthusiasm in Sally’s

consent here was “clear.” Also, given the lack of procedural protections, a clear and convincing standard

would provide protection against such erroneous decisions.11 Circuit Judge, Edith Jones, in a dissent opinion,

stated: “Sexual assault is not plagiarism . . . [i]ts ramifications are more long-lasting and stigmatizing in today’s

society. The University wants to have it both ways, degrading the integrity of its factfinding procedures while

congratulating itself for vigorously attacking campus sexual misconduct. Over-prosecution is nothing to boast
about.” Plummer v. Univ. of Houston, 2017 WL 2704014, *13 (5th Cir. 2017). She noted that “[e]levating the

standard of proof to clear and convincing…would maximize the accuracy of factfinding.” Id. at 782 & n.11

(Jones, J., dissenting).

     Plaintiff wrote in his Board appeal that UI “[u]nlawfully shifted the burden to me, essentially assuming

my guilt and requiring me to prove by a preponderance of the evidence that I did not sexually assault anyone.”

TAC ¶ 221. This unlawfully tips the scales of justice. Requiring “the accused to affirmatively prove consent .


11See Tyra Singleton, Conflicting Definitions of Sexual Assault and Consent: The Ramifications of Title IX Male Gender
Discrimination Claims Against College Campuses, 28 Hastings Women's L.J. 155 (2017). Available at:
https://repository.uchastings.edu/hwlj/vol28/iss2/3.

                                                   - 14 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 15 of 25




. . is flawed and untenable if due process is to be afforded.” Mock v. Univ. of Tenn. at Chattanooga., No. 14-

1687-II. (Tenn. Ch. Ct. 2015). It “erroneously shifted the burden of proof ” to the accused. Id. “[t]he ability

of an accused to prove the complaining party’s consent strains credulity and is illusory.” Id.

    “To establish its failure to train theory, [the plaintiff] must show that the Board’s failure to train its

employees in a relevant respect evidences a deliberate indifference to the rights of the students.” Plamp v.

Mitchell Sch. Dist. No. 17-2, 565 F.3d 450, 461 (8th Cir. 2009). Such “deliberate indifference” is established

where they had “notice that its procedures were inadequate and likely to result in a violation of constitutional

rights.” Id. Notice for deliberate indifference (1) can be implied when a “failure to train officers or employees

is so likely to result in a violation of constitutional rights that the need for training is patently obvious” or (2)

where “the plaintiff can establish that a pattern of violations put the policymaking body on notice that the

school’s response to regularly occurring situations was insufficient to prevent the unconstitutional conduct.”

Id. The TAC provides facts that show Defendants woeful disregard for the presumption of innocence TAC

¶¶ 219-221, the need for evidence to support its conclusions TAC ¶ 215, the proper standard of proof TAC

¶ 215, 227, the proper burden of proof TAC ¶ 220-221, training on the conduct that would constitute sexual

misconduct TAC ¶ 203, how to evaluate evidence and weigh it impartially TAC ¶¶ 208-219, how to determine

credibility Id., the proper conclusion when the preponderance of the evidence is insufficient to establish a

violation Id. , the purpose of an appeal TAC ¶¶ 238-275, and the appropriate manner the accused should be

treated. TAC ¶¶ 222-228, 233-235, 244, 252, 254-258, 270. The DCL, which UI used as guidance during
Plaintiff ’s investigation and refusing to apply the interim measures, clearly indicated that it was the Title IX

Coordinator’s (DiCarlo’s) responsibility to provide appropriate and adequate training. Failure to properly train

in these fundamental areas is “so likely to result in a violation of constitutional rights that the need for training

is patently obvious,” and accordingly, deliberate indifference can be inferred. Larkin v. St. Louis Hous. Auth.

Dev. Corp., 355 F.3d 1114, 1117 (8th Cir. 2004).

    Cross-examination through counsel, along with a higher burden of proof, would structurally take away

unlimited discretion from an Adjudicator. Because UI did not have these structural supports, it allowed the

Adjudicator to abuse the discretion given to her. Plaintiff should be able to present his case with the assurance
that the arbiter is not predisposed to find against him. Marshall v. Jerrico, 446 U.S. 238, 242 (1980). “An impartial
                                                   - 15 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 16 of 25




decisionmaker is essential” to due process. Goldberg 397 U.S. 254, 271 (1970). “a biased decisionmaker (is)

constitutionally unacceptable (and) ‘our system of law has always endeavored to prevent even the probability

of unfairness.’” Withrow v. Larkin, 421 U.S. 35, 47, 95 S.Ct. 1456, 1464, 43 L.Ed.2d 712 (1975). Plaintiff

provides enough facts that indicate how Frost was partial. TAC ¶¶ 162-230.

    Plaintiff has a right to know and be provided the opposing evidence. “Certain principles have remained

relatively immutable in our jurisprudence. One of these is that where governmental action seriously injures

an individual…the evidence used to prove the government’s case must be disclosed to the individua[l].” Greene

v. McElroy, 360 U.S. 474, 496 (1959).” Thus, the Constitution does require, at a minimum, that Plaintiff be

given the right to inspect, review, and be provided the evidence against him in a timely manner. See Norris v.

CU Boulder, 2019 WL764568, at** 8-9 (D. Colo. 2019) (delay in providing access to evidence against Plaintiff

plausibly alleged due process violation). See also Doe v. Rector & Visitors of George Mason Univ., 149 F. Supp. 3d

602, 616 (E.D. Va. 2016); Doe v. Regents of Univ. of Cal., 28 Cal. App. 5th 44, 57 (2018); Miami University, 882

F.3d at 603. This is important as it would allow Plaintiff “a meaningful opportunity to prepare for the

hearing,” which he is entitled to. Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 638 (6th Cir. 2005). “An accused

student’s rights must be guaranteed—not left open for interpretation.” Doe v. Univ. of Mich., No. 18-11776,

at *29 (E.D. Mich. 2020). The OCR also emphasized that there must be timely and equal access to any

information that will be used during informal and formal disciplinary meetings and hearings. (2017 Q&A on

Campus Sexual Misconduct, p.4, available at https://www2.ed.gov/about/ofces/list/ocr/docs/qa-title-ix-
201709.pdf). Cervantes included new evidence regarding Plaintiff ’s sense of humor at the end of the hearing

after Plaintiff had testified. TAC ¶ 207. The evidence was available before the hearing but not entered until

Sally’s witnesses failed to corroborate her allegations, and Dr. Lovaglia testified that Sally told him what

occurred was consensual. Such tactics have no place in sexual misconduct proceedings. Despite Plaintiff not

admitting to this evidence, Frost, predictably, used it against him. Id. The conduct violated UI and Title IX

policies as Plaintiff should have been given evidence before the hearing. Additionally, despite Stevenson Earl’s

investigation finding no instructional or supervisory responsibility directly or indirectly, and despite providing

no notice, Cervantes argued for it. Frost then falsely concluded that he was in such a position. TAC ¶ 213.


                                                  - 16 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 17 of 25




    “An allegation that a Defendant has “purposefully ignored evidence that strongly tended to exonerate”

the Plaintiff can support a § 1983 failure-to-investigate claim.” McKay v. City of St. Louis, No. 4:15-cv-01315-

JAR, at *12 (E.D. Mo. 2016) (citing Moran v. Clarke, 296 F.3d 638, 648 (8th Cir. 2002). Stevenson Earl’s and

Frost’s repeated exclusion of exculpatory evidence rise to a failure to investigate and a reckless investigation.

TAC ¶¶ 133-137, 162-166, 179, 181, 183, 188, 189, 191-196, 202, 204, 215, 217, 218, 223, 239, 256.

    Plaintiff said in his appeal that Defendant Redington not providing a rationale for the expulsion violated

not only UI policies but also the Constitution. TAC ¶ 260. The 4th Circuit held that due process requires

reasoning provided for disciplinary action taken to satisfy due process. Jones v. Board of Governors of University

of North Carolina, 704 F.2d 713 (4th Cir. 1983). Under the 2017 Q&A, the Office of Civil Rights also required

a rationale for the result and the sanctions (p. 6). A rationale is necessary to permit the student to challenge

the determination in appeals effectively and to ensure that the sanction was not excessive.

    A dismissed student can succeed on a substantive-due-process claim if he shows “that the university’s

decision was not careful and deliberate.” Guse v. Univ. of S.D., No. 08-4119, 2011 WL 1256727, at *13 (D.S.D.

Mar. 30, 2011) (citing Schuler v. Univ. of Minn., 788 F.2d 510, 516 (8th Cir. 1986). Under the careful and

deliberate standard, “a court’s role is limited to examining the record of University proceedings to determine

whether there was substantial evidence to support its determination.” Id. (quoting Agarwal v. Regents of the Univ.

of Minn., 788 F.2d 504, 508 (8th Cir. 1986). “Executive action shocks the conscience when it is “arbitrary, or

conscience shocking, in a constitutional sense.” Miami Univ., 882 F.3d 579, 599 (6th Cir. 2018). Defendants’
conduct and continual deliberate indifference of known constitutional violations was motivated by bad faith

or ill, and it shocks the conscience. TAC ¶ 378. See Neal v. St. Louis County Bd. of Police Comm’rs, 217 F.3d 955,

958 (8th Cir. 2000) (“[W]here a state actor is afforded a reasonable opportunity to deliberate various

alternatives prior to electing a course of action, the chosen action will be deemed ‘conscience shocking’ if the

action was taken with ‘deliberate indifference.’”).

    The accumulation of mistakes at each step of the process and failures violated due process. See Furey v.

Temple Univ., 884 F. Supp. 2d 259 (E.D. Pa. 2012). Thus, Plaintiff is likely to succeed in his 14th Amendment

Due Process Count.
        3.2     Title IX Violations
                                                  - 17 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 18 of 25




                3.2.1   Title IX - Erroneous Outcome Claim

    Plaintiff needs to: “allege facts, [that] if true, raise a plausible inference that the university discriminated

against [Plaintiff] ‘on the basis of sex.’” Purdue, 928 F.3d, at 668 (citations omitted); Doe v. Univ. of Scis., No.

19-2966, at *9 (3d Cir. May 29, 2020). Plaintiff has satisfied this requirement. To demonstrate an articulable

doubt as to the accuracy of the outcome, a plaintiff “must demonstrate evidentiary weaknesses behind the

finding of the offense such as a motive to lie, particular strengths of the defense, or procedural flaws affecting

the record.” Doe v. Univ. of Arkansas-Fayetteville, No. 5:18-cv-05182, 2019 WL 1493701, at *12 (W.D. Ark. 2019).

A plaintiff can also show articulable doubt by “challenging the overall sufficiency and reliability of the

evidence.” Doe v. Marymount Univ., 297 F. Supp. 3d at 584. Throughout his TAC, Plaintiff casts doubt on the

accuracy and fairness of the disciplinary proceedings. For example, Sally confirmed that everything that

happened in Plaintiff ’s apartment on September 2, 2016, was “consensual,” and she only “changed her mind

about the relationship later.” TAC ¶ 123. Excluding this alone should demonstrate articulable doubt.

    Plaintiff must also show “particular circumstances suggesting that gender bias was a motivating factor

behind the erroneous finding.” Rossley v. Drake Univ., 342 F. Supp. 3d. (S.D. Iowa 2018). Such circumstances

may include “statements by members of the disciplinary tribunal, statements by pertinent university officials,

or patterns of decision-making that also tend to show the influence of gender.” Doe v. Grinnell College, 4: l 7-

cv-00079, SJ Opinion, ECF No. 159, at pp. 24-27. Additionally, “[w]hen the degree of doubt passes from

“articulable” to grave, the merits of the decision itself, as a matter of common sense, can support an inference
of sex bias.” Doe v. Oberlin Coll., No. 19-3342, at *12 (6th Cir. June 29, 2020). Other ways in which gender bias

may also be inferred are where an adjudicator possesses “outdated and discriminatory views of gender and

sexuality.” Id. Plaintiff has provided facts on the statements made by Frost used to show the influence of

gender, including “outdated and discriminatory views of gender and sexuality.” TAC ¶¶ 223, 228. Further,

Redington chose Plaintiff ’s sanction, and she was one of the speakers for UI’s sexual assault summit program

that focused just on “men,” TAC ¶ 306, showing that UI assumed guilt based on identity. “Any number of

federal constitutional and statutory provisions reflect the proposition that, in this country, we determine guilt

or innocence individually—rather than collectively, based on one’s identification with some demographic


                                                  - 18 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 19 of 25




group.” Oberlin Coll., No. 19-3342, at *2 (6th Cir. 2020). The Rape, Abuse & Incest National Network

(“RAINN”) also warned universities against such identity politics in 2014. TAC ¶ 305.

    “Three of our sister circuits have found that alleged university overreaction to Department of Education

or other public pressure is relevant to alleging a plausible Title IX discrimination claim.” Univ. of Scis., No.

19-2966, at *10 (3d Cir. 2020). Plaintiff alleged that UI was motivated to avoid further negative publicity, and

he had accused UI of scapegoating him because of highly publicized lawsuits right before his hearing. TAC ¶

266. The slanting of a process to cope with campus culture issues or influence politically motivated change

(such as UI’s programming of “masculinity” TAC ¶ 300) is an unjustifiable use of authority. The effects of

such instrumentalization and objectification can be seen in Frost’s lack of basic respect for Plaintiff. Congress

never intended Title IX to be about the “programming” or social engineering of any form of “masculinity.”

DiCarlo is also a pertinent university official, and her comments (and actions) here tend to show the influence

of gender. Plaintiff is likely to succeed under Title IX erroneous count.

                3.2.2   Title IX - Hostile-Environment Claim

    In a Title IX hostile environment claim, a person’s educational experience was “permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive [so as] to alter the

conditions” of his educational environment. Miami Univ., 882 F.3d at 589. In her report, Defendant Frost

showed keen animosity towards Plaintiff. TAC ¶ 222. Plaintiff ’s advisor, the head of UI’s mental health

counseling department, provided a letter on behalf of all of Plaintiff ’s professors in the department, showing
their support for Plaintiff ’s character. After reading and denying him this recognition, Frost wrote in her

report: “It should be noted that John Doe continues to work with students/clients with disabilities, a

vulnerable population, as part of his counseling duties in the UI Department of Education.” TAC ¶ 223. It

should also be noted that a comment like this was unwarranted, and not required by law nor UI policy. Id.

There were no eyewitnesses, and Plaintiff provided enough facts in his TAC to show that the evidence did

not support the allegations under a preponderance of the evidence. In this situation, the comment was not

out of noble concern for people with disabilities because: 1) Frost had no evidence of Plaintiff in a counseling

environment while all his professors, who were supportive of him, did. 2) Frost knew that if she found him
responsible, that he would be suspended or expelled and would no longer be working with this population in
                                                 - 19 -
        Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 20 of 25




any case, but she did not stop there. That a public university official asked about a student’s life goals and

interests and then attempted to lower their sense of self-worth by defeating it, is unjustifiable. Frost even had

evidence that showed Plaintiff being supportive of Lisa’s educational and career goals, even while Lisa felt

discouraged after a conversation with her advisor at UI. TAC ¶ 117. Despite Plaintiff complaining about such

harassment, UI and the Board have yet not investigated nor condemned any of it. Frost also shows that the

“therapeutic process” only applied to these “female accusers,” and overcomes the comments made by DiCarlo

that their investigative process was supposedly “educational.” A student cannot get any “educational” value

from being harassed or expelled for something they did not do. Further, expulsion is punitive in any sense of

the word. Plaintiff has included examples of Frost intentionally harassing him based on his sex, creating a

hostile environment TAC ¶ 228. He never stated this was a full list. Plaintiff is likely to succeed in his Title IX

hostile environment count.12

                3.2.3    Title IX - Deliberate Indifference Claim

     Under Title IX’s deliberate indifference, the Court must consider whether UI and the Board were: (1)

deliberately indifferent; (2) to known acts of discrimination; (3) which occurred under its control. Maher v.

Iowa State University, No. 18-1559 (8th Cir. 2019) (internal citations omitted). See also Mallory v. Ohio Univ., 76 F.

App’x. 634, 638 (6th Cir. 2003). In Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 645 (1999), the Supreme

Court held that an institution’s deliberate failure to respond to discrimination is tantamount to intentional

discrimination. A recipient’s response will amount to deliberate indifference only if it is “clearly unreasonable
in light of the known circumstances.” Defendants have never responded to any of Plaintiff ’s allegations of

discrimination and harassment. Levin responded to his appeal and ignored all the allegations of discrimination

and harassment, and essentially continued where Frost left off. TAC ¶ 270.

     UI exercised substantial control over Frost. Plaintiff alleged that Frost’s harassment was severe, and he

requested mental health counseling right after he read her bad faith, highly inaccurate, and objectively offensive

report. Redington then failed to provide Plaintiff with the requested counseling services. Frost’s/UI’s conduct

substantially interfered with Plaintiff ’s right to receive an education free from discrimination and harassment;

12See e.g., Henrick, Stephen, A Hostile Environment for Student Defendants: Title IX and Sexual Assault on College
Campuses (April 18, 2013). Northern Kentucky Law Review, 2013. Available at SSRN: https://ssrn.com/abstract=2126340
                                                   - 20 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 21 of 25




it had a concrete and negative effect on Plaintiff ’s ability to participate in his education, and his ability to

benefit from the services, activities, or privileges provided by UI. TAC ¶¶ 425-426. Defendant Keller, Dean

of Graduate College and Graduate Provost, had the vast authority to institute corrective measures, and

Defendant Braun had the most authority as executive director of the Board. See Hill v. Cundiff, 797 F.3d 948,

963, 969–70 (11th Cir. 2015) (concluding that a reasonable jury could find in favor of the Plaintiff on the

school board’s actual notice.) Keller’s deliberate indifference meant that Plaintiff was vulnerable to further

discrimination from the Board, which Plaintiff ended up experiencing. TAC ¶ 224. Levin was given the power

to request a stay for Plaintiff. Each had significant control of Plaintiff ’s fate after the hearing. They had actual

notice and were deliberately indifferent to the allegations under its control. TAC ¶ 444. Plaintiff has a right to

obtaining safety, and he had expressed how UI’s actions will threaten his life. Levin responded to this notice,

saying that Plaintiff was “playing to the sympathies of the Board” and that “[Plaintiff] has made his bed and

now he must lie in it.” TAC ¶ 270. He then added hugs to Frost’s sexual assault list. The response to the

discrimination was clearly unreasonable, given the known circumstances. TAC ¶¶ 445-448.

    UI’s deliberate indifference added to the severity, perversity, and objective offensiveness. Plaintiff then

failed in his classes. Harassment reaches the severity or pervasiveness required for a viable Title IX claim,

where it adversely affects educational opportunities. Doe v. Brown Univ., C.A. No. 16-562 WES, 11 (D.R.I. Jan.

16, 2018). The facts, plausibly plead in the TAC, confirm that UI failed the three prongs of the test detailed

in Maher, and Plaintiff is likely to succeed in his Title IX deliberate indifference count.
        3.3     Equal Protection Violations

                3.3.1    Section 1981 Violation

    Frost subjected Plaintiff to harassment when she used terms such as “authoritarian,” “sexist,” and the

rhetoric of Plaintiff being sexually aggressive; and sustained non-credible allegations of sexual assault and

harassment against him based on these stereotypes. Id. Defendants’ actions were motivated, in part, by

Plaintiff ’s race, including the Defendants favoring the credibility of the Caucasian/white accusers despite

having no corroborating evidence of sexual assault from the multiple people. TAC ¶ 466. Plaintiff alleged

that less than two years before the hearing, that a student who took Frost’s class at UI criticized her for
discriminating against multiple “student of color” and of saying “many problematic things.” TAC ¶ 258.
                                                   - 21 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 22 of 25




    Redington expelled Plaintiff, a sanction disproportionate to both the severity of the alleged conduct (even

if proven and true) and the sanctions imposed in more serious cases of penetrative sexual assault. Extreme

sanctions are offensive to human dignity. These actions were motivated, in part, by Plaintiff ’s race and national

origin. TAC ¶ 471. Defendants departed from standard procedures by not providing Plaintiff with a rationale

for his expulsion. TAC ¶ 473. Plaintiff provided Braun actual notice of the harassing conduct, including

explicit allegations of discrimination and harassment related to race. He was deliberately indifferent and took

no reasonable actions. TAC ¶ 258. Plaintiff is likely to succeed in his Section 1981 race discrimination count.

                3.3.2    14th Amendment Equal Protection Violation

    Plaintiff ’s allegations from due process, section 1981, and Title IX counts carry forward to this count.

TAC ¶ 487. “[t]he concepts of equal protection and due process, both stemming from our American ideal of

fairness, are not mutually exclusive…discrimination may be so unjustifiable as to be violative of due process”

Bolling v. Sharpe, 347 U.S. 497, 499 (1954).

    Defendants acted with an intent or purpose to discriminate against him based on his membership in a

protected class. Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 815 (8th Cir. 2008). Intentional gender

discrimination and/or harassment violates the Equal Protection Clause. Ottman v. City of Independence, at 751,

756 (8th Cir. 2003). Additionally, the Constitution does not allow “gender-based generalizations.” Weinberger v.

Wiesenfeld, 420 U.S. 636, 645, 95 S.Ct. 1225, 43 L.Ed.2d 514 (1975). Here, this means that state educational

institutions may not discriminate based upon an alleged gender stereotype. See Mississippi Univ. for Women v.
Hogan, 458 U.S. 718, 725, 102 S.Ct. 3331, 73 L.Ed.2d 1090 (1982). The gender-based stereotypes Frost

employed throughout the adjudicatory process violated the equal protection clause. UI’s “masculinity”

programs, TAC ¶ 300, generalized all of masculinity as unhealthy, and in need of “programming” by DiCarlo’s

office. What About Me(n) Summit also support this narrative. TAC ¶ 309. It is discriminatory, distract males

from their education experience, creates a culture where males are assumed to be dangerous and presumed

guilty as seen here, and satisfies overbroad gender-based generalizations.

    Whether “discriminatory purpose was a motivating factor” in a decision include (1) “the impact of the
official action” and whether it “bears more heavily on” a protected group; (2) “[t]he historical background of


                                                  - 22 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 23 of 25




the decision”; (3) “[t]he specific sequence of events leading up to the challenged decision”; (4) “[d]epartures

from the normal procedural sequence”; and (5) “[s]ubstantive departures too,” “particularly if factors usually

considered important by the decisionmaker strongly favor a decision contrary to the one reached.” Vill. of

Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 267 (1977). “In a protected-class equal protection

analysis, a plaintiff must show that ‘defendants acted with a nefarious discriminatory purpose and

discriminated against him based on his membership in a definable class.’” Doe v. Purdue Univ., CAUSE NO.:

4:19-CV-56-TLS-JPK, at *22 (N.D. Ind. June 1, 2020) (quoting Nabozny v. Podlesny, 92 F.3d 446, 453 (7th Cir.

1996)). “As a general matter, a single discriminatory act against one individual can amount to intentional

discrimination for equal protection purposes.” Id.; Vill. of Arlington Heights 429 U.S. 252, 266 n.14 (1977)). “It

is well settled law that departures from established practices may evince discriminatory intent.” Nabozny, 92

F.3d at 455. Furthermore, “selective inaction can be strong evidence of discriminatory intent.” Locke v. Haessig,

788 F.3d 662, 671 (7th Cir. 2015). Id. at *22-23. “[d]uring the disciplinary proceedings, [the Defendant] posed

questions and made comments based upon sex-based stereotypes…Such gender-based stereotyping allows a

reasonable inference that the “defendants acted with a nefarious discriminatory purpose and discriminated

against him based on his membership in a definable class.’” Id. at *26. (citing Word, 946 F.3d at 396))

    Here, when Plaintiff and Complainant kissed or tickled, they engaged in a similar conduct. UI’s Title IX

disciplinary proceedings involved the same criteria, standards, and policies, and Defendants acted under the

same set of operative facts. See Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000) (holding that for individuals
to be similarly situated there must be “relevant similarity,” but there need not be “exact correlation”). The 6th

Circuit found that an accuser and accused are similarly situated when university officials “had credible

information that both students had potentially violated the University’s sexual misconduct policy” but choose

“not to pursue disciplinary action against” one of the students. Miami Univ., 882 F.3d at 596. As one example,

Plaintiff said during the interview that Sally tickled him first, but Sally responded by saying that she did not

remember if she had tickled Plaintiff during the interview. Plaintiff provided Defendants pictures of Sally

before and after the tickling. TAC ¶ 77. However, Stevenson Earl found Plaintiff responsible and did not

investigate if Sally may have been responsible or offer him information regarding scheduling a meeting with
DiCarlo. Thus, she presumed Complainants’ allegations as true, and the outcome was a foregone conclusion.
                                                  - 23 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 24 of 25




Importantly, she had information that Sally told Dr. Lovaglia what occurred between Plaintiff and her was

mutual and that Sally “had initially been okay, but she changed her mind.” TAC ¶ 133. Thus, this situation

equally supported the claim that Sally could have been responsible for not gaining Plaintiff ’s consent.

However, Defendants, including Stevenson Earl, then put the burden on Plaintiff to gain consent and found

him responsible for sexual assault for kissing without consent. TAC ¶ 121. While Plaintiff was not allowed to

investigate how Complainants’ accommodation requests were handled, he believes that Defendants likely did

not keep rejecting reasonable accommodations if Complainants requested them. Additionally, Defendant

Braun denied Plaintiff ’s reasonable request he be allowed to write up to 50 pages, even though each

Complainant was allowed up to 25 pages. Plaintiff said that 50 pages would illustrate “equal opportunity.”

While Defendants took the Complainant’s accusations seriously, they wholly ignored Plaintiff ’s allegations of

harassment that he made. TAC ¶ 273.

    As per UI’s published statistics of 2017-2018, there were 26 investigations involving sexual misconduct,

15 of which were for sexual assault, and 11 were for sexual harassment. UI expelled only one student that

year, Plaintiff. TAC ¶ 259. Notably, Plaintiff ’s expulsion happened right after high profile Title IX lawsuits

regarding mishandling female complaints. TAC ¶¶ 281-284. The indifferent appeals showed that these

Defendants were motivated by discriminatory animus, intending to expel Plaintiff, and proximately caused

Plaintiff ’s expulsion. “[w]hen a state provides a right to appeal, it must meet the requirements of due process

and equal protection. Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811 (1963); Griffin v. Illinois,
351 U.S. at 18, 76 S.Ct. at 590. Plaintiff is likely to succeed in his 14th Amendment Equal Protection Count.

4   The Public Interest Favors Granting Plaintiff ’s Injunctive Relief

    The public has an interest in a fair, impartial, and reliable process for determining sexual misconduct

charges by higher education institutions. There is always a public interest in avoiding violations of

constitutional rights; thus, there is an interest in ensuring that accused students do not lose access to education

unlawfully. Additionally, the Complainants’ statutory rights (in Title IX/UI Policies) do not override Plaintiff ’s

constitutional rights (“[w]hile the public has a competing interest in the enforcement of Title IX, that interest
can never override individual constitutional rights. U.S. Const. art. VI, cl.2.” Univ. of Cincinnati, 872 F.3d 393,


                                                  - 24 -
       Case 3:19-cv-00047-RGE-HCA Document 101-1 Filed 07/13/20 Page 25 of 25




407 (6th Cir. 2017)). The public interest also favors granting a higher standard of proof. The Supreme Court

identified three compelling public interests—the Defendant’s liberty, to protect the innocent from stigma, and

to give confidence that the procedure protects the presumption of innocence. In re Winship, 397 US 358, 364

(1970); Addington v. Texas, 441 U.S. 418, 423 (1979). Similarly, the public here favors such interests. Without a

fair, impartial, and reliable process, public confidence and trust in the adjudicatory system erode, leaving all

students less likely to participate or respect its outcomes.

                                                  CONCLUSION

    The 4 factors contemplated in Dataphase favor granting Plaintiff ’s request for injunctive relief.

    WHEREFORE, Plaintiff prays for Order(s) requiring (a) UI to expunge Plaintiff ’s official and unofficial

records UI files and transcript of all information related to UI’s Process that occurred from the outcome, his

two failed grades, his disciplinary file, including, his interactions with Sally and Lisa Roe, any records kept by

the Dean of Students, including but not limited to charges and sanctions served, and prohibiting UI from

disclosing such information to third parties; and/or (b) such other and further relief as this Court may deem

just, proper, equitable, and appropriate.


                                                                                 Respectfully submitted,
                                                                                 /s/ Rockne Cole
                                                                                 ROCKNE COLE
                                                                                 Cole Law Firm, PC
                                                                                 209 E. Washington, Ste. 304
                                                                                 Iowa City, IA 52240
                                                                                 (319) 519-2540 phone
                                                                                 (319) 359-4009 fax
                                                                                 rocknecole@gmail.com
                                                                                 Iowa Pin AT1675

                                                                                 Attorney for Plaintiff.




                                                  - 25 -
